DETAILED ACTION
Priority
The current application has the effective filing date of 06/04/2007 to US Pat. 10,188,348.

Status of Claims
Claims 22-24, 26, 28-33, 35, 37-44 are pending; claims 1-22, 25, 27, 34 and 36 have been cancelled, and all pending claims have been amended based on amended independent claims 23, 29 and 35.

Response to Amendment
The Double Patenting Rejection is obviated by the Terminal Disclaimer filed and approved on June 28th, 2021.
The 35 USC 112(b) and 112(d) rejections are withdrawn in view of claim amendments. 
With regard to the 35 USC 103 rejection based on references Al-Ali US 2007/0282478 and Hastings et al. US 2004/0034603, the Applicant argued that the combination of references relies on a peripheral device, i.e. PC 24, to perform the authentication process between the smart card 32 (analogous to “updated tool” in the claim) and the meter 12 (analogous to “physiologic monitor”) in the claim; whereas in the current application, the authorization to access is determined by the processor resident inside the physiologic monitor. The Examiner finds this argument persuasive, the pending 103 rejections are withdrawn accordingly.
As a side note, the Applicant made an additional argument with regard to the limitation: determining whether the tool type (of the upgrade tool) corresponds to the board type (of the processor board of the physiological monitor). To this argument, the Applicant’s Specification any means of checking.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David J. Grant (Reg. No. 74,373) on July 28, 2021.

The application has been amended as follows: 
Please cancel claim 26.
Claims 23-24, 28-33, 35 and 37-44 as presented by the Applicant in the response filed 07/13/2021. 

Allowable Subject Matter
Claims 23-24, 28-33, 35 and 37-44 are allowed. (Renumbered as claims 1-17.)


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art references alone and in combination fail to teach or suggest a physiological monitor comprising a processor having stored thereon a first set of firmware instructions that is available and a second set of firmware instructions that is unavailable, wherein the processor is further able to determine whether an attached upgrade tool is authorized to communicate with the physiological monitor and when the determination is made to then update the firmware instructions and make available the second set of firmware instructions, as currently recited in independent claims 23, 29 and 35 in combination with other recited claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
July 28, 2021